DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
The applicant has argued, see page 7, lines 3-13, that McCune fails to teach the secondary tubular segment is configured to break into two distinct parts when the tangential stress exceeds a predetermined value because McCune does not teach a particular break is desirable under certain conditions, but rather a system that provides two torque paths where one torque path can accommodate the load when the other torque path mechanically fails. 
	The examiner agrees the intended purpose of McCune is to have a system to prevent turbine overspeed by having the two torque paths, however McCune’s system being designed for a different purpose does not mean the teachings cannot read over the claimed invention which has a similar structure with similar capabilities. McCune acknowledges the torque path 308 – which includes the secondary tubular segment – may mechanically fail (column 2, lines 29-39, column 3, lines 52-53). Mechanical failure occurs when the shaft exceeds a predetermined threshold value of stress. When mechanical failure occurs, the shaft breaks into two distinct parts at the location of the break. 
	The applicant has further argued, see page 8, lines 1-4, that McCune would not be improved by adding the weak section of Khan because the performance of McCune would not be improved by such a modification because the purpose of McCune is to prevent overspeed regardless of where the break occurs on one of the torque paths. The examiner respectfully disagrees. 
	Since the system of McCune operates following the mechanical failure of the shaft, modifying the system by designing the shaft to break in a specific, known location allows the remainder of the turbine to be better designed to accommodate the failure. The fact that this advantage does not further the specific purpose of preventing overspeed does not mean the system would not be improved or the modification is improper. 
	The applicant has argued, see page 8, lines 5-15, that one having ordinary skill in the art would have no reason to make the proposed modification because the modification adversely changes the performance of McCune. Specifically, the modification would require improving the strength of the entire shaft such that the “weak section” meets the design requirements and the remainder of the shaft has stronger sections, which would increase the weight and reduce the overall efficiency of the engine. The applicant further argued, see page 8, lines 13-15, that the increased weight would make the turbine less suitable for its intended purpose while providing no advantages. 
	The examiner acknowledges that every possible modification is a balance of advantages and disadvantages. The design process of any invention involves making choices which have advantages and disadvantages, and the fact that disadvantages exist does not preclude from a choice being made. Even in the example provided by the applicant, the penalty of increased weight and reduced efficiency came with the benefit of improved overall strength of the shaft. One having ordinary skill in the art could select such a design if desired. The modification is not improper merely because there are possible disadvantages to consider against the advantages.
As stated by the applicant the intended purpose of McCune is to design a shaft with two torque paths to prevent turbine overspeed if one of the torque paths fails. The result of the proposed modification increasing the weight does not make the turbine less suitable for that purpose as the applicant argued. Rather, it appears the improved strength would make the shaft better suited to accommodate any possible increase in stress. Therefore, the examiner maintains that the modification is proper and the rejection is maintained.
	The corrections to the claims are noted with appreciation. The rejections of claims 7 and 10 under 35 USC 112(b) have been withdrawn. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 2 recites “a turbine comprising a turbine shaft according to claim 1” however since claim 1 already introduces “a turbine shaft”, the phrase “a turbine shaft” in claim 10 should be changed to “the turbine shaft” to properly refer to the previously introduced feature.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune in view of EP 3,205,840 to Khan.
In Reference to Claim 1
McCune teaches:
	A turbine shaft (302) of a turbomachine (gas turbine engine 300) extending along a longitudinal axis (not numbered, axis of rotation), comprising a main tubular portion (not numbered, see annotated Figure 3 below) of a length L1 (see annotated Figure 3 below) and having a maximum outer main diameter (see annotated Figure 3 below), the turbine shaft further comprising a secondary tubular segment (308) of length L2 (see annotated Figure 3 below) and having a maximum outer secondary diameter (see annotated Figure 3 below) larger than the maximum outer main diameter, the secondary tubular segment extending radially from the main tubular portion such that the main tubular portion extends on either side of the secondary tubular segment along the longitudinal axis, 
wherein the secondary tubular segment is configured to break the shaft into two distinct parts when the value of a tangential stress applied to the shaft exceeds a predetermined threshold value (see column 2, lines 26-43, column 3, lines 43-56 and Figure 3).  

    PNG
    media_image1.png
    688
    986
    media_image1.png
    Greyscale

McCune fails to teach:
	The secondary tubular segment comprising a weak section. McCune teaches the secondary tubular segment breaks (column 2, lines 31-39), but does not explicitly teach a “weak section”.
Khan teaches:
	A gas turbine comprising a shaft (102) having a tubular segment (110) with a weak section (fuse portion 130) configured to break the shaft into two distinct parts when the stress exceeds a threshold value (see paragraph 22 and Figure 2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune by adding a weak section to the secondary tubular segment as taught by Khan as both references are directed to gas turbine shafts having sections designed to break, and for the purpose of further ensuring the shaft breaks at the desired location.
In Reference to Claim 3#
McCune as modified by Khan teaches:
	The turbine shaft of claim 1, wherein the weak section comprises a thinned portion (not numbered, see annotated Figure 2 of Khan) having a maximum inner diameter larger than a minimum inner secondary diameter of the secondary tubular segment, the thinned portion having a maximum outer diameter equal to the maximum outer secondary diameter (see annotated Figure 2 of Khan below). 

    PNG
    media_image2.png
    555
    622
    media_image2.png
    Greyscale

	Examiner’s comment: while the tubular segment of Khan is at an angle, when the teachings of Khan are applied to the secondary tubular segment of McCune, the thinned section would be flat (extend from left to right in Figure 3 of McCune). Therefore, the diameters would have constant values and the maximum inner diameter of the thinned section would be larger than the minimum inner secondary diameter. Also, the maximum outer secondary diameter would be equal to the maximum outer diameter of the thinned section.
In Reference to Claim 11#
McCune as modified by Khan teaches:
	A method for protecting against overspeed of a turbine shaft of a turbomachine of claim 1, the method comprising a step of breaking the weak section when the value of a tangential stress applied to the shaft exceeds a predetermined value (column 2, lines 26-39 of McCune).
In Reference to Claim 13#
McCune as modified by Khan teaches:
	The turbine shaft of claim 1, wherein the turbine shaft is a low pressure shaft (see Figures 1 and 2 of McCune). The turbomachine of McCune only has a single turbine, which is considered a “low pressure” turbine since a high pressure compressor and turbine are not present in the turbomachine. Therefore, the turbine shaft (302 in Figure 3) is a low pressure shaft. 

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune as modified by EP 3,205,840 to Khan as applied to claims 1 and 3 above, and further in view of case law.
In Reference to Claim 2
McCune as modified by Khan teaches:
	The turbine shaft of claim 1, wherein the maximum outer secondary diameter is larger than the maximum outer main diameter.
McCune as modified by Khan fails to teach:
	The maximum outer secondary diameter is at least 1.8 times larger than the maximum outer main diameter.
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, McCune teaches the maximum outer secondary diameter is greater than 1.0 times the maximum outer main diameter.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by sizing the maximum outer secondary diameter to be at least 1.8 times larger than the maximum outer main diameter in view of case law which would yield predictable results. In this case, the predictable result would be the secondary tubular segment would have the desired diameter greater than the diameter of the main tubular portion. A larger diameter creates a larger moment of inertia and would allow the segment to break easier. 
In Reference to Claim 5
McCune as modified by Khan teaches:
	The turbine shaft of claim 3, wherein the thinned portion extends over a length of the secondary tubular segment.
McCune as modified by Khan fails to teach:
	The thinned portion extends over not more than 80% of the length L2.
The Court has held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338 220 USPQ 777 (Fed. Cir. 1984), see MPEP §2144.04 IV A for further clarification).
	In Gardner v TEC Syst., Inc., Gardner received a patent for an apparatus used to dry ink applied to high-gloss papers by supporting the paper with wet ink over a field of static air. The applied prior art taught the claimed apparatus except for dimensional limitations. The trial Court held the opinion that the dimensional limitations had no impact on the function of the apparatus and no evidence was shown that departing from the claimed dimensions would cause the apparatus to fail.
	In the instant case, Khan teaches a thinned portion of a tubular segment which is less than 100% of the length of the tubular segment (see Figure 2). McCune teaches a secondary tubular segment which has a length L2 (see Figure 3). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by sizing the thinned portion to be not more than 80% of the length L2 in view of case law for the purpose of creating a narrow range for where the break will occur. Khan teaches the tubular segment will break at the thinned portion (see paragraph 22), and therefore sizing the thinned portion to have a smaller length will create a smaller range where breaks could possibly occur. A narrower range would allow the location of the break to be more precise.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune as modified by EP 3,205,840 to Khan as applied to claim 1 above, and further in view of US 10,473,164 to Slayter.
In Reference to Claim 8
McCune as modified by Khan teaches:
	The turbine shaft of claim 1 comprising the secondary tubular segment.
McCune as modified by Khan fails to teach:
	At least one through hole is formed in the secondary tubular segment.
Slayter teaches:
	A mechanical shaft fuse (200) comprising a tubular segment with a thinned portion (270) having at least one through hole (250) (see column 4, lines 25-50, column 5, lines 11-17, and Figures 3 and 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by adding at least one through hole to the thinned portion of the shaft as taught by Slayter as both references are directed to shafts designed to break when overstressed, and for the purpose of controlling the required force to shear the mechanical fuse (column 5, lines 1-3 of Slayter).
	Slayter teaches the through holes are located in a thinned section of the fuse. The thinned section of McCune as modified by Khan is in the secondary tubular segment, and therefore the through holes of McCune as modified by Khan and Slayter would be in the secondary tubular segment.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune as modified by EP 3,205,840 to Khan as applied to claim 1 above, and further in view of US 10,107,116 to Congratel et al.
In Reference to Claim 9
McCune as modified by Khan teaches:
	The turbine shaft of claim 1, comprising the weak section.
McCune as modified by Khan fails to teach:
	The weak section is formed on at least one angular sector of the secondary tubular segment.
Congratel teaches:
	A gas turbine comprising a sealing plate (20) with a weak section (fuse formed by a plurality of circumferential grooves 21, see column 5, lines 35-37), wherein the weak section is formed on at least one angular sector of the sealing plate (see column 1, lines 32-36, column 5, lines 31-37, and Figures 2b and 2c)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by re-shaping the weak section to be formed on at least one angular sector as taught by Congratel as both references are directed to fuse sections designed to break when overstressed, and which would yield predictable results. In this case, the predictable result would be a plurality of circumferential grooves which form the weak section of the secondary tubular segment, where the grooves would allow the weak section to break during an overspeed condition. 
	Examiner’s comment: while Congratel is directed to a sealing plate for a gas turbine blade, and McCune is directed to a gas turbine shaft, both references attempt to address the problem of overspeed/overstressing a component and allowing a component to break during such a condition – similar to the applicant’s turbine shaft. Accordingly, the examiner considers Congratel and McCune to both be analogous art with the applicant’s invention.

	Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,266,886 to McCune as modified by EP 3,205,840 to Khan as applied to claim 1 above, and further in view of US 2017/0175753 to Tan-Kim et al.
In Reference to Claim 10
McCune as modified by Khan teaches:
	A turbomachine (gas turbine engine 100 of McCune) comprising a turbine (106 of McCune) comprising the turbine shaft (302 of McCune) of claim 1, comprising the secondary tubular segment.
McCune as modified by Khan fails to teach:
	The secondary tubular segment is arranged downstream of a thrust bearing configured to guide the shaft.
Tan-Kim teaches:
	A turbomachine (gas turbine engine 10) comprising a turbine shaft (16, 18) and a thrust bearing (34), wherein the turbine shaft has a secondary tubular segment (30) which is designed to break during an overspeed condition, and wherein the secondary tubular segment is arranged downstream of the thrust bearing and the thrust bearing is configured to guide the turbine shaft (see paragraphs 55-57 and Figure 2A). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine of McCune as modified by Khan by adding a thrust bearing upstream of the secondary tubular segment as taught by Tan-Kim as both references are directed to shafts for gas turbines with weak sections, and for the purpose of further supporting the axial loads of the shaft.
The thrust bearing of Tan-Kim is upstream of the gearbox (20), and the secondary tubular segment of McCune is downstream of the gearbox. When modifying the turbine shaft of McCune with the teachings of Tan-Kim, the thrust bearing would be upstream of the gearbox and the secondary tubular segment would be downstream of the thrust bearing. The shaft extends along the lower race of the thrust bearing and therefore is guided by the thrust bearing.
In Reference to Claim 12
McCune as modified by Khan teaches:
	The turbine shaft of claim 1, comprising the secondary tubular segment.
McCune as modified by Khan fails to teach:
	The secondary tubular segment is arranged downstream of a thrust bearing configured to guide the shaft.
Tan-Kim teaches:
	A turbomachine (gas turbine engine 10) comprising a turbine shaft (16, 18) and a thrust bearing (34), wherein the turbine shaft has a secondary tubular segment (30) which is designed to break during an overspeed condition, and wherein the secondary tubular segment is arranged downstream of the thrust bearing and the thrust bearing is configured to guide the turbine shaft (see paragraphs 55-57 and Figure 2A). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine shaft of McCune as modified by Khan by adding a thrust bearing upstream of the secondary tubular segment as taught by Tan-Kim as both references are directed to shafts for gas turbines with weak sections, and for the purpose of further supporting the axial loads of the shaft.
The thrust bearing of Tan-Kim is upstream of the gearbox (20), and the secondary tubular segment of McCune is downstream of the gearbox. When modifying the turbine shaft of McCune with the teachings of Tan-Kim, the thrust bearing would be upstream of the gearbox and the secondary tubular segment would be downstream of the thrust bearing. The shaft extends along the lower race of the thrust bearing and therefore is guided by the thrust bearing.

Allowable Subject Matter
Claims 4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799